Citation Nr: 1500684	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to November 18, 2011; entitlement to an extraschedular rating throughout the appeal period.   

2.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from January 1980 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the claims is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  

The Veteran's claims were remanded by the Board in May 2011, July 2013, and March 2014.

As was explained in the March 2014 Board remand, the Agency of Original Jurisdiction (AOJ) had on remand, granted an increased disability rating of 60 percent, the statutory maximum evaluation for right knee degenerative joint disease, at the expiration of the Veteran's surgical convalescent period.  Therefore, only the questions of increased rating prior to right knee surgery on November 18, 2011, remains on appeal, with respect to a schedular rating.  Extraschedular ratings may be available throughout the appeal period however, and thus the issues have been recharacterized on the title page. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's degenerative joint disease causes instability in his right knee.

2.  Even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his right knee from 5 degrees (on one occasion) to more than 60 degrees.

3.  The Veteran has not been shown to experience locking or effusion in his right  knee; and semilunar cartilage has not been removed from the right knee.

4.  Ankylosis has not been shown in the Veteran's right knee.

5.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not been shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less or shown to functionally limit the combined range of motion of the Veteran's thoracolumbar spine to 120 degrees or less.  Ankylosis of the lumbar spine has not been shown, and the Veteran has not been shown to have any separate neurologic disability secondary to his back disability. 
 
6.  The evidence of record does not show that muscle spasm or guarding, as a result of the Veteran's service-connected lower back disability, has been severe enough to result in an abnormal gait or abnormal spinal contour.

7.  Referral for consideration of an extraschedular rating is not warranted for either the Veteran's right knee or low back disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5256-5262.  38 C.F.R. § 4.71a.   

2.  Criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available private treatment records have been obtained, and there is no indication that the Veteran has received any VA treatment.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

Moreover, generally neither the Veteran nor his representative have objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  It is noted that in a foot note to a February 2011 brief, the Veteran's representative asserted that the Veteran's VA examinations had been performed by a physician's assistant and not by a medical doctor.  The Veteran requested that a qualified specialist, such as one board certified in orthopedics, to examine him.  The Board notes that competent medical professional evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As such, the Board finds that a physician's assistant is qualified by education and training to perform physical examinations, and therefore, the results of the examination are considered to constitute competent evidence.  Moreover, it is important to remember that in evaluating an increased rating claim of an orthopedic disability, the schedular rating criteria essentially rely on the functionality of a joint as measured by several demonstrable factors such as range of motion.  As such, a physician's assistant should be fully knowledgeable to provide the appropriate tests to determine these measurables.

Of note, the Board remanded the Veteran's claim most recently in March 2014 in order for a clarifying medical opinion to be obtained.  This opinion was obtained in April 2014, and there has been no objection voiced as to any conclusion drawn.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Knee Disability

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his right knee disability in December 2005.  The Veteran's 10 percent rating was continued in an April 2006 rating decision under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.  A rating decision issued in May 2012 granted a temporary total disability rating for the Veteran s right knee for the period of November 2011 through December 2012, with a 30 percent disability rating awarded as of January 1, 2013, the date following the Veteran's period of convalescence.  In a September 2013 rating decision, a 60 percent rating was awarded effective January 1, 2013.  A 60 percent rating is the maximum schedular rating available for disabilities of the knee.  Therefore, as noted on the cover page of this decision, the issue on appeal is entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to November 18, 2011, and entitlement to an extraschedular rating throughout the entire appeal.    

Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. 38 C.F.R. § 4.71a . Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

At a February 2006 VA examination, the Veteran reported daily pain primarily over the lateral aspect of the right knee radiating to the anterior knee occasionally involving the entire knee.  Pain was generally rated on a day-to-day basis as a 4 on a scale of 1-10.  No weakness, stiffness, swelling, heat, redness, instability, giving-way, locking, fatigability, or decrease in endurance was noted.  The Veteran also related that he experienced flare-ups one time per week rated as 8 to 9 on a scale of 1 to 10 and lasted until medications were in his system.  The flare-ups were precipitated by unknown causes and were alleviated with heat as well as medications.  No additional limitations were reported.  There was no history of surgery of the right knee at that time.  The Veteran ambulated with a cane primarily for his low back disability.  There were no episodes of dislocation or subluxation.  Physical examination revealed objective evidence of pain only with attempts at passive range of motion.  The examiner indicated that there was no edema, effusion, instability, or weakness.  There was tenderness to palpation noted over the lateral joint line and somewhat over the medial joint line.  There was no redness or heat and normal movement was decreased range of motion on flexion.  There was no guarding except with attempts at passive range of motion on flexion.  There was diffuse interarticular crepitus noted with flexion and a positive patellar apprehension sign with medial deviation of the patella.  Range of motion testing revealed flexion of 95 degrees actively and passively to 102 degrees with pain at 100 degrees and to 100 degrees after repetition.  Extension was full to 0 degrees actively and passively without pain and no change with repetition.  The lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion and varus valgus stress.  The anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver and the medial meniscus and lateral meniscus were intact with McMurray maneuver.  The Veteran reported that he was employed in a supervisory position at a prison which involved less interaction with prisoners than his previous position.  He indicated that he had pain with kneeling and getting up and down but no incapacitating episodes.  The examiner diagnosed degenerative joint disease and patella femoral syndrome.  

In July 2007, the Veteran wrote in his substantive appeal that he carried a cane in case his knee went out and he lost his balance.  He also wrote that the management at work knew of his condition and tried to work with him, but it was allegedly reflected in his evaluation that he was unable to do the job completely as required. 

An April 2008 magnetic resonance imaging (MRI) at VA revealed severe tricompartmental degenerative change with moderate knee effusion and severe degeneration and/or chronic tear of the medial meniscus and probable loose body posterior to the posterior cruciate ligament.  

Private treatment reports from D. Casey, M.D., dated in July 2008 reflect that the Veteran ambulated with a heel to toe gait without an assistive device.  The Veteran reported that his knees were doing good, but not as well as he would like.  He described brief, sharp pains that went up his leg.  Range of motion of the right knee was from 5 to 90 degrees.  He was assessed with right knee osteoarthritis.  

At an April 2009 VA examination of the Veteran's left knee, he reported working full-time as a prison system correctional officer, and noted that four years prior he had switched to a supervisor position because he could not walk/stand as required to be a correction officer.  The examiner noted significant effects on the Veteran's employment due to absenteeism because of both his left and right knee.  He reported that he missed one day per month or 20 days total due to both knees.  The Veteran was able to perform activities of daily living independently.  

Treatment reports from Womack Army Medical Center dated from October 2010 to April 2011 reflect that the Veteran underwent steroid injections for his right knee disability.  Range of motion of the right knee was from 0 to 125 degrees in October 2010 and was noted to be full in April 2011.  

At a June 2011 VA examination, the Veteran reported that he treated his right knee disability with steroid injections with a fair response to treatment.  The Veteran denied hospitalizations or surgery at that time.  The Veteran endorsed deformity and pain, but not giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of locking or subluxation, locking episodes, effusions, and flare-ups.  The Veteran reported that his use of a cane was "intermittent, but frequent."  Physical examination revealed that the Veteran had poor propulsion, but no evidence of abnormal weight bearing.  The examiner noted bony joint enlargement, crepitation, a mass behind the knee, and grinding, but no clicks or snaps, instability or patellar or meniscus abnormalities.  Range of motion of the knee revealed flexion to 110 degrees with objective evidence of pain and normal extension of 0 degrees.  Although objective evidence of pain was noted, there was no additional limitation of motion after three repetitions of range of motion testing and no joint ankylosis.  The examiner noted that the Veteran worked full-time as a supervisor and had lost zero days of work due to his degenerative joint disease of the right knee.  The examiner noted that the Veteran's right knee disability had significant effects on his usual occupation due to decreased mobility and pain which resulted in the Veteran being assigned different duties.   

At a December 2011 VA examination, the examiner did not offer any opinion with regard to the effect of the Veteran's right knee disability on his occupation.  

At an August 2013 VA examination, the VA examiner indicated that the Veteran's right knee disability did not have any functional impact on his ability to work.  

In an August 2014 opinion, a VA examiner reviewed the Veteran's claims file and previous VA medical opinion examination dated in February 2006 at which time the Veteran reported that he experienced flare-ups one time per week rated as
8 to 9 on a scale of 1 to 10 and lasted until medications were in his system.  The flare-ups were precipitated by unknown causes and were alleviated with heat as well as medications.  No additional limitations were reported.  The examiner indicated that he was unable to estimate the degree of limitation during the Veteran's periods of increased pain without resorting to pure speculation. 

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right disability does not warrant a schedular rating in excess of 10 percent at any time prior to November 18, 2011.    

As described, prior to November 18, 2011, the Veteran had flexion limited to no less than 90 degrees and extension of limited to no more than 5 degrees.  Put another way, extension limited to 10 degrees and flexion limited to 45 degrees simply was not shown.  It is noted that the Veteran complained that the VA examiner in 2006 flexed his leg further than it would naturally go.  However, the Board notes that the range of motion of the Veteran's right knee was measured on several occasions prior to his surgery, with highly consistent results.  As such, it is felt that the measurements are correct and therefore an increased rating is not warranted based on limitation of motion.  38 C.F.R. 4.71a, DCs 5260, 5261.  

In reaching this conclusion, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, while the Veteran reported experiencing pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran at times reported pain during range of motion testing, the February 2006 and June 2011 VA examiners of record specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.

The Board has also considered whether an increased rating is warranted under any other potentially relevant DCs.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

In this case, there is no objective evidence of recurrent subluxation or lateral instability.  The February 2006 examiner noted that there was no instability of any of the ligaments of the right knee.  While the June 2011 VA examiner noted that there was crepitation and grinding, the examiner specifically found no instability or recurrent subluxation.  Consequently, an increased rating is not warranted for the Veteran's right knee under DC 5257.   

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The February 2006 and June 2011 examiners specifically found that there was no evidence of any meniscal conditions.  Consequently, an increased rating is not warranted for the right knee under either DC 5258 or 5259.   

The only other DCs pertaining to the knee are DC 5256 (ankylosis of the knee), 5262 (impairment of the tibula and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these DCs as none of these conditions have been shown.  

Hence, the Veteran's current disability picture most nearly approximates a 10 percent schedular rating for right knee degenerative joint disease prior to November 2011, and therefore a higher schedular rating prior to that date is denied. 

B.  Low Back Disability

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his low back disability in December 2005.  A 10 percent rating was continued for degenerative joint disease of the lumbar strain in an April 2006 rating decision under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

As will be discussed, the evidence of record does not show that the Veteran has experienced any incapacitating episodes of intervertebral disc syndrome.  The Veteran specifically denied such at the examinations in February 2006 and June 2011.  Moreover, the Veteran has not been shown to have been prescribed any bed rest to treat his back during the course of his appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height. 

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At a February 2006 VA examination, the Veteran reported daily pain in the midline of his lumbar spine radiating laterally to the hips rated as 4 to 5 on a scale of 1 to 10 with occasional radiation down the lateral thigh to the anterior thigh and the knee which has caused him to fall.  The Veteran indicated that he ambulated with a cane to protect him from potential falls more than to assist him with his knee disability.  He reported the use of Ibuprofen and Darvocet on an as-needed basis.  He related that he had flare-ups one time per week with pain rated as an 8 to 10 on a scale of 1 to 10 lasting anywhere from one to two days until he can get medication into his system.  No additional limitations were reported.  He denied a history of surgery.  He was noted to work as a supervisor at a prison with pain getting up and down.  The Veteran indicated that he had to switch his job from working directly with the supervision of inmates to a job that involved less movement because of his back and knees.  He denied incapacitating episodes in the prior twelve months and he was independent in activities of daily living.  Physical examination of the spine revealed mild spasm bilaterally to the lumbar spine paravertebral muscles.  There was no weakness or tenderness to palpation in the area of spasm.  His posture and musculature were normal.  Straight leg raises were negative and strength was 5/5 bilaterally.  Light touch was intact bilaterally with the exception of over the right lateral thigh.  Range of motion of the lumbar spine revealed active and passive flexion to 65 degrees with no mention of pain.  Repetition increased flexion to 70 degrees.  Extension was to 22 degrees actively and passively with no mention of pain.  There was no change with repetition.  Left and right lateral flexion was to 20 degrees actively and passively with no report of pain and left and right rotation was to 20 degrees with no report of pain and no change with repetition.  The Veteran was assessed with degenerative disc disease of the lumbar spine.  

At a June 2011 VA examination, the Veteran denied a history of hospitalizations or surgery.  He reported flare-ups every two to four months lasting one to two weeks precipitated by damp or humid weather and alleviated with medicine and time.  The Veteran endorsed decreased mobility during flare-ups.  The Veteran denied urinary incontinence and fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, and falls or unsteadiness.  The Veteran endorsed spasm and spine pain of the mid-line paraspinous muscles.  He denied incapacitating episodes of spine disease.  He was noted to ambulate with a cane with no limits on walking with the exception of increased pain on inclines and declines.  Physical examination revealed normal posture and an antalgic gait.  There was no gibbous, kyphosis, lumbar lordosis, flattening, or reverse lordosis and no thoracolumbar spine ankylosis.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spine contour.  Range of motion testing revealed flexion from 0 to 70 degrees, extension from 0 to 15 degrees, left and right lateral flexion from 0 to 20 degrees, and left and right lateral rotation from 0 to 45 degrees with objective evidence of pain on active range of motion and no additional limitations after three repetitions of motion.  Sensory examination revealed normal vibration, position sense, pain/pinprick, light touch and no dysesthesias bilaterally.  Detailed reflex and motor examination were normal.  The Veteran was noted to be employed full-time as a supervisor with no time lost from work during the past twelve month period.  The examiner indicated that the Veteran's degenerative disc disease of the lumbar spine resulted in the Veteran being assigned different duties due to decreased mobility and pain.  

At a December 2011 VA examination, the Veteran reported back pain especially if he was on his feet for any length of time with prolonged sitting.  Physical examination revealed that the Veteran stood with a lordotic posture without lateral tilt.  He ambulated with a walker which was noted to be primarily due to a recent right knee surgery.  Range of motion testing revealed flexion from 0-70 degrees, extension from 0-10 degrees, right and left lateral bending from 0-25 degrees, and right and left lateral rotation from 0-25 degrees.  The Veteran reported low back pain at all extremes.  There was no paravertebral muscle spasm but there was tenderness to percussion over most of the lower lumbar spine.  X-rays of the lumbar spine showed moderately advanced degenerative change and slight spondylolisthesis.  There was no increase in symptoms as a result of repeated activities during the examination.  The examiner assessed the Veteran with advanced lumbar spondylosis.  The examiner noted that the Veteran had retired from his job one year prior.  

At an August 2013 VA examination, the Veteran was noted to have diagnoses of degenerative arthritis of the lumbar spine and lumbar disc disease.  The Veteran denied flare-ups that impact the function of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees or greater with no objective evidence of painful motion, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right and left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, and right and left lateral rotation to 30 degrees or more with no objective evidence of painful motion.  There was no additional limitation of range of motion following repetitive-use testing but there was less movement than normal, excess fatigability, and pain on movement noted.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm.  Muscle strength, reflex, and sensory examinations were normal although the Veteran was noted to have constant pain rated as moderate due to radicular pain.  The examiner noted that there was involvement of the sciatic nerve bilaterally, but found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems).  The examiner indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He was noted to ambulate with a cane.  The examiner indicated that the Veteran's thoracolumbar spine condition did not impact his ability to work.       

In an April 2014 addendum opinion, the examiner indicated that he was unable to state how much more limitation occurred with a flare-up because the Veteran did not report flare-ups that impacted the function of his thoracolumbar spine.  

In an August 2014 addendum opinion, a VA examiner reviewed the results of the Veteran's VA examinations in February 2006 and December 2011 and indicated that he was unable to determine any specific degree of limitation of the back without resorting to speculation.  

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees (as he demonstrated no less than 65 degrees of flexion at the examinations of record) and the combined range of motion of the thoracolumbar spine has not been shown to be limited to anywhere near 120 degrees.  Therefore, a back rating in excess of 10 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the examiner in August 2013 indicated there was less movement than normal, excess fatigability, and pain on movement, the examiner specifically found that there was no change in the ranges of motion at that time.  Similarly, at the examinations in February 2006 and June 2011 while pain was noted, no additional functional limitations were reported.  As such, while pain was noted at times, forward flexion would consistently have exceeded 60 degrees and the combined ranges of motion would still have consistently exceeded 120 degrees, even in spite of the pain.  

The evidence of record also fails to show that the Veteran had either muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  For example, in February 2006, while mild spasm was noted bilaterally to the lumbar spine paravertebral muscles, the Veteran's posture and musculature were normal.  At the June 2011 VA examination, the Veteran endorsed spasms and was noted to ambulate with an antalgic gait he had normal posture and there was no gibbous, kyphosis, lumbar lordosis, flattening, or reverse lordosis and the examiner specifically noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spine contour.  Finally, at the August 2013 VA examination, no muscle spasm was palpated on physical examination.  

As such, a rating in excess of 10 percent is not warranted based on either muscle spasm or guarding.

There has also been no evidence or allegation that the Veteran has ankylosis in his lumbar spine.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, with regard to urinary and fecal incontinence, the Veteran has not asserted nor does the evidence show any evidence of any of these problems.  The Veteran specifically denied such at the June 2011 and August 2013 VA examinations.  He also denied erectile dysfunction at the June 2011 VA examination.  Additionally, neurologic and sensory testing was normal at the February 2006, June 2011, and August 2013 VA examinations and reflex testing was normal at the June 2011 and August 2013 VA examinations.  While the evidence indicates reduced sensation in the Veteran's right thigh at the VA examination in 2006 and the Veteran asserted radicular pain affecting the sciatic nerve at the most recent VA examination in August 2013, as noted, neurologic and sensory testing was otherwise normal at those times.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, the Veteran has voiced subjective complaints of pain in his lower extremities, but the neurologic testing has consistently been normal.  Moreover, none of the examiners of record diagnoses a specific neurologic disability as a result of the Veteran's back disability.  As such, the Board concludes that a separate neurologic rating is not appropriate at this time.  As noted, there was some report of neurologic symptoms at the 2013 VA examination, but sensory, motor and reflex testing were all normal; there was no atrophy; and straight leg raises were negative.  The examiner also indicated that the right and left sides were not affected by radiculopathy.

As discussed above, the evidence of record does not support a schedular rating in excess of 10 percent for the Veteran's lower back disability, and to this end, the Veteran's claim is denied.

C.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Board will not endeavor to discuss whether the symptoms of the Veteran's service-connected disabilities that are currently on appeal are adequately contemplated by the schedular ratings that are assigned.  The reason for this is that even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to any of the disabilities on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service-connected disabilities on appeal have not resulted in any hospitalization, and they have not been shown to cause "marked" interference with employment.  While the April 2009 and June 2011 VA examiners noted that the Veteran's right knee disability resulted in significant effects on his employment and the Board is cognizant that the disabilities at issue have some impact on the Veteran's ability to function at his job.  If they did not impact his employment, there would be no basis for the compensable ratings he receives.  The fact remains that the Veteran remained employed in a supervisory position during the pendency of the appeal until he retired, and as such, his disabilities did not cause marked interference with employment.  As such, the Board concludes that there is not anything unique or unusual about the Veteran's service-connected disabilities at issue that would render the schedular criteria inadequate; and therefore a referral for extraschedular consideration is not warranted.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of any of his service-connected disabilities.  Moreover, as noted, the evidence indicates that the Veteran was employed full-time until his retirement.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to any of the Veteran's service-connected disabilities.


ORDER

A schedular rating in excess of 10 percent for right knee degenerative joint disease prior to November 18, 2011 is denied.

An extraschedular rating for the right knee is denied.

A rating in excess of 10 percent for a low back disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


